The Court of Appeals
reversed the judgment of the •County Court, disagreeing with that court in the opinions expressed in both -oí the bills of exception.
PROOEDEXDO AW ARDED (a).

 Neither In this -case, iior in that of Keefer vs. Marker, 'ivere any damages laid in the declaration. The case of Keefer vs. Marker was also an appeal from Frederick county court, in an action oi’tfoioer. To the. deciaiation theie was a general dernwrer* and joinder in demui'rer, and the county court ruled the demurtfer good, and gave judgment for the defendant; from which judgment the demandant appealed to this court. And at thisterni the «ourt of appeals reversed the judgment* and-entered a judgment •^k the demandant tor dower and costs?»